 

Case 18-12714-LSS Doc123 Filed 01/22/19 Page 1 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
ARGOS THERAPEUTICS, INC.! Case No. 18-12714(KJC)
Debtor. Ref No. 6, 28, 93 and 117

 

FINAL ORDER GRANTING MOTION OF THE DEBTOR FOR ENTRY OF INTERIM
AND FINAL ORDERS (A) PROHIBITING UTILITIES FROM ALTERING, REFUSING,
OR DISCONTINUING SERVICE, (B) DEEMING UTILITIES ADEQUATELY
ASSURED OF FUTURE PERFORMANCE, AND (C) ESTABLISHING
PROCEDURES FOR DETERMINING ADEQUATE ASSURANCE OF PAYMENT

Upon the Motion of the Debtor for Entry of Interim and Final Orders (a) Prohibiting
Utilities from Altering, Refusing, or Discontinuing Service, (b) Deeming Utilities Adequately
Assured of Future Performance, and (c) Establishing Procedures for Determining Adequate
Assurance of Payment (the “Motion”)’ and upon the First Day Declaration; and the Court having
jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing
Order of Reference from the United States District Court for the District of Delaware dated as of
February 29, 2012; and the Court having found that this is a core proceeding pursuant to 28
U.S.C. § 157(b)(2) and the Court may enter an order consistent with Article III of the United
States Constitution; and the Court having found that venue of this proceeding and this Motion in
this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that sufficient
notice of the Motion has been given; and it appearing that the relief requested by the Motion is in

the best interests of the Debtor’s estate; and sufficient cause appearing therefor; it is hereby

 

' The last four digits of the Debtor’s federal tax identification number are 0007. The Debtor’s corporate
headquarters and its mailing address is 4233 Technology Drive, Durham, NC 27704.

* Capitalized terms not defined herein shall have the same meaning as ascribed to them in the Motion.

{1205.001-W0053109.}

 
 

Case 18-12714-LSS Doc123 Filed 01/22/19 Page 2 of 6

ORDERED that the Motion is GRANTED on a final basis as set forth herein; and it is
further

ORDERED that the Debtor’s proposed counsel shall, no later than three (3) business days
after entry of this Final Order, serve a copy of this Final Order by way of postage prepaid, first
class regular mail on each Utility Provider and other interested parties; and it is further

ORDERED that except in accordance with the procedures set forth below, all Utility
Providers are (a) prohibited from discontinuing, altering, or refusing service to the Debtor on
account of the commencement of this Chapter 11 Case or any unpaid prepetition charges, (b)
prohibited from discriminating against the Debtor, or requiring payment of a deposit or receipt of
any other security for continued service as a result of the Debtor’s bankruptcy filing or any
outstanding prepetition invoices other than the procedures established herein, and (c) deemed to
have received adequate assurance of payment in compliance with Bankruptcy Code section 366;
and it is further

ORDERED that, to the extent not already deposited, within the earlier of twenty (20)
days of the Petition Date or ten (10) days from the entry of the Interim Order, the Debtor made
the Adequate Assurance Deposit in the amount of $8,750 into a bank account established by the
Debtor or a current dormant bank account that has been previously established, for the purpose
of providing the Utility Providers with adequate assurance of their postpetition services to the
Debtor (the “Adequate Assurance Escrow”); and it is further

ORDERED that the Adequate Assurance Escrow shall be maintained with a minimum
balance of approximately $8,750, which may be adjusted by the Debtor (a) to account for the
addition or removal of a Utility Provider from the Debtor’s list of Utility Providers attached

hereto as Exhibit 1, as may be amended or modified in accordance with the procedures set forth

{1205.001-W0053109.} 2

 
 

Case 18-12714-LSS Doc123 Filed 01/22/19 Page 3 of 6

herein (the “Utility Services List”) and (b) in accordance with the terms of any agreement
between the Debtor and the affected Utility Provider; and it is further

ORDERED that if a Utility Provider is not satisfied with the assurance of future payment
being provided by the Debtor pursuant to the Motion, the Utility Provider must serve a written
request (the “Additional Assurance Request”) upon the Debtor and its counsel setting forth the
locations(s) for which Utility Services are provided, the account number(s) for such location(s),
the outstanding balance for each account, and an explanation of why the Adequate Assurance
Deposit is inadequate assurance of payment; and it is further

ORDERED that the Additional Assurance Request must be actually received by (a) the
Debtor’s proposed counsel, Landis Rath & Cobb LLP, 919 Market Street, Suite 1800,
Wilmington, Delaware 19801 (Attn: Matthew R. Pierce, Esq.) and (b) counsel to the official
committee of unsecured creditors (if any) (collectively, the “Notice Parties”); and it is further

ORDERED that if a Utility Provider fails to serve an Additional Assurance Request, it
shall be (a) deemed to have received adequate assurance of payment “satisfactory” to such
Utility Provider in compliance with Bankruptcy Code section 366 and (b) forbidden from (i)
discontinuing, altering or refusing service to the Debtor on account of any unpaid prepetition
charges, the filing of the Debtor’s Chapter 11 Case, or any objections to the adequacy of the
Proposed Adequate Assurance, or (ii) requiring additional adequate assurance of payment other
than the Proposed Adequate Assurance; and it is further

ORDERED that without further order of the Court, the Debtor may enter into agreements
granting an Additional Assurance Request to a Utility Provider if the Debtor, in their discretion,

determine that the Additional Assurance Request is reasonable; and it is further

{1205.001-W0053109.} 3

 
 

Case 18-12714-LSS Doc123 Filed 01/22/19 Page 4 of 6

ORDERED that if the Debtor believes that an Additional Assurance Request is
unreasonable, the Debtor shall set the matter to be heard at the next regularly scheduled omnibus
hearing in the case, seeking a determination from the Court that the Adequate Assurance Deposit
reserved for the objecting Utility Provider, plus any additional consideration offered by the
Debtor, constitutes adequate assurance of payment (the “Determination Hearing”). Pending the
Determination Hearing, the Utility Provider that is the subject of the unresolved Additional
Assurance Request may not alter, refuse, or discontinue services to the Debtor, nor recover or
setoff against a prepetition date deposit; and it is further

ORDERED that based on the establishment of the Proposed Adequate Assurance, a
Utility Provider shall be deemed to have adequate assurance of payment unless and until a future
order of the Court is entered requiring further assurance of payment; and it is further

ORDERED that the Debtor is authorized, in its sole discretion, to add or remove any
Utility Provider from the Utility Services List, and the Debtor shall add to or subtract from the
Adequate Assurance Deposit an amount equal to one half of the Debtor’s average monthly cost
of utility service for each subsequently added or removed Utility Provider as soon as practicable.
If the Debtor adds a Utility Provider to the Utility Services List subsequent to the filing of the
Motion, the Debtor will serve a copy of the Motion and this Final Order on the Utility Provider
that is added to the list by such a supplement (the “Supplemental Service”). In addition, the
Debtor will provide an Adequate Assurance Deposit in the amount equal to the estimated
aggregate cost for two (2) weeks of utility services, calculated as a historical average over the
past twelve (12) months for the added Utility Provider. Any subsequently added Utility Provider
set forth on a supplement to the Utility Services List will fall within the scope of this Final Order

from the date of the filing of the supplemental Utility Services List. If an Additional Assurance

{1205.001-W0053109.} 4

 
 

Case 18-12714-LSS Doc123 Filed 01/22/19 Page 5of6

Request is made, the Debtor and the Utility Provider making the Additional Assurance Request
shall be bound by the procedures set forth herein, as applicable; and it is further

ORDERED that the Debtor may terminate the services of any Utility Provider by
providing written notice (a “Termination Notice”) to the Utility Provider, which notice shall
indicate that the portion of the Adequate Assurance Deposit attributable to such Utility Provider
shall be returned to the Debtor upon the earlier of (a) the date that is two weeks following service
of such a Termination Notice by a Utility Provider, and (b) the closing of the sale of substantially
all of the Debtor’s assets (such date, the “Return Date”), provided, however, that if the Debtor
receives an objection from such Utility Provider prior to the Return Date, the Debtor shall
request a hearing before the Bankruptcy Court on such objection at the next omnibus hearing
date, or such other date that the Debtor and the Utility Provider may agree. The Debtor shall not
deduct from the Utility Deposit the amount set aside for any Utility Provider that the Debtor
seeks to terminate unless and until the Return Date has passed and the Debtor has not received
any objection from such Utility Provider, or until any such objection has been resolved
consensually or by order of the Court; and it is further

ORDERED that to the extent the Debtor issues a Termination Notice or the services
provided by the Utility Provider are otherwise terminated, any deposit held by such Utility
Provider must be returned to the Debtor in accordance with the procedures of applicable non-
bankruptcy law and the Debtor may reduce the Adequate Assurance Deposit attributable to such
Utility Provider accordingly; and it is further

ORDERED that notwithstanding the relief granted herein any actions taken pursuant
thereto, nothing herein shall be deemed: (a) an admission as to the validity of any claim against

the Debtor; (b) a waiver of the Debtor’s right to dispute any claim on any grounds; (c) a promise

{1205.001-W0053109.3 5

 
 

Case 18-12714-LSS Doc123 Filed 01/22/19 Page 6 of 6

or requirement to pay any claim; (d) an implication or admission that any particular claim is of a
type specified or defined hereunder; (e) a request or authorization to assume any agreement,
contract or lease pursuant to Bankruptcy Code section 365; (f) a waiver of the Debtor’s right to
dispute whether any of the entities now or hereafter listed on Exhibit 1 attached hereto are or are
not “utilities” within the meaning of Bankruptcy Code section 366(a); or (g) a waiver of the
Debtor’s rights under the Bankruptcy Code or any other applicable law; and it is further

ORDERED that the Debtor is authorized to take all actions necessary to effectuate the
relief granted pursuant to this Final Order in accordance with the Motion; and it is further

ORDERED that Bankruptcy Rule 6003 has been satisfied; and it is further

ORDERED that notwithstanding the possible applicability of Bankruptcy Rule 6004(h),
the terms and conditions of this Final Order shall be immediately effective and enforceable upon
its entry; and it is further

ORDERED that the Court shall retain jurisdiction with respect to all matters arising from
or related to the implementation of this Final Order.

Dated: January 3), 2019
Wilmington, Delaware

COUN (cua

The Hongrable Kevin J. Carey
United States Bankruptcy Judge

 

{1205.001-W0053109.} 6

 

 
